Citation Nr: 1708752	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a migraine headache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The December 2009 rating decision granted service connection for the headache disorder and assigned a noncompensable evaluation effective June 2005.  A March 2013 rating decision increased the evaluation to 30 percent disabling.

In January 2013 and October 2013, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has been returned to the Board for further appellate action.  

Additional evidence has been associated with the claims file since the last Agency of Original Jurisdiction (AOJ) adjudication in April 2014.  The evidence is not duplicative or cumulative of evidence existing in the file prior to the last AOJ adjudication.  The Veteran has requested the case be remanded for initial consideration of the evidence by the AOJ.  See February 2017 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  In addition to adjudicating the new evidence received since the April 2014 Supplemental Statement of the Case, a remand is necessary because the AOJ did not substantially comply with the directives issued by the Board in the October 2013 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Specifically, in the October 2013 remand directives, the Board ordered a new examination for the Veteran's headache disorder, and directed that VA obtain an opinion as to whether the severity of the Veteran's migraines has remained consistent from June 2005 to the present, or whether there have been distinct periods of differing levels of severity.  Although the Veteran was afforded a VA examination in January 2014, the required opinion was not provided.  Therefore, an addendum opinion is warranted.

The Board notes that in the January 2014 examination report, the examiner indicated that he could not verify the Veteran's history of his headache disorder due to a lack of availability of service treatment records in the claims file.  The Board notes that it has viewed the Veteran's service treatment records in the claims file.  Accordingly, the examiner should review these service treatment records prior to rendering the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records relevant to the headache disorder.

2.  After the above has been completed, direct the claims file to the examiner who conducted the January 2014 VA headaches examination.  After a review of the claims file, including review of service treatment records in VBMS as well as of CAPRI records since the January 2014 examination, the examiner should opine as to whether the severity of the Veteran's headache disorder has remained consistent from June 2005 to the present, or whether there have been distinct periods of differing levels of severity. 

A rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




